

EXHIBIT 10.2
COLUMBIA STATE BANK
ENDORSEMENT METHOD
SPLIT DOLLAR AGREEMENT
(By and Between COLUMBIA STATE BANK and MELANIE J. DRESSEL)


Insurer/Policy:            Massachusetts Mutual Life Insurance Company
Policy #0044390


New York Life Insurance and Annuity Corporation         
Policy #77253542
                
Transamerica Life Insurance Company
Policy #260016388


Great-West Life & Annuity Insurance Company
Policy #85287003


The Penn Mutual Life Insurance Company
Policy #2698277
    
Bank: COLUMBIA STATE BANK        


Insured: MELANIE J. DRESSEL            


Relationship of Insured to Bank: Executive


Effective Date: October 30, 2015    




The respective rights and duties of COLUMBIA STATE BANK (hereinafter the “Bank”)
and MELANIE DRESSEL (hereinafter the “Insured”) in the above-referenced
Policy(ies) shall be pursuant to the terms set forth below:


1.    DEFINITIONS.


Refer to the Policy(ies) contract for the definition of any terms in this
Endorsement Method Split Dollar Agreement (hereinafter “Agreement”) that is not
defined herein. If the definition of a term in the Policy(ies) is inconsistent
with the definition of a term in this Agreement, then the definition of the term
as set forth in this Agreement shall supersede and replace the definition of the
terms as set forth in the Policy(ies).


1.1
Accelerated Benefit. The term “Accelerated Benefit” shall mean amounts requested
and received pursuant to any Policy(ies) rider permitting the


1







--------------------------------------------------------------------------------



policyowner or Insured access to portions of the eligible death benefit in the
event the Insured is diagnosed with a chronic or terminal illness [as required
by the individual Policy(ies)].
 
1.2
Beneficiary. The term “Beneficiary” shall mean those one or more persons,
trusts, estates or other entities, designated in accordance with Paragraph 3
below that are entitled to receive benefits under this Plan upon the death of a
Insured.



1.3
Beneficiary Designation Form. The term “Beneficiary Designation Form” shall mean
the form established from time to time by the Bank and the Administrator, which
an Insured completes, signs and returns in order to designate one or more
Beneficiaries.



1.4    Board. The term “Board” means the Board of Directors of the Bank.


1.5
Claimant. The term “Claimant” shall have the meaning assigned to an individual
who makes a claim pursuant to the provisions of Paragraph 12 below.



1.6
Code. The term the “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.



1.7
ERISA. The term "ERISA" shall mean the Employee Retirement Income Security Act
of 1974, as amended.



1.8
Plan. The term “Plan” refers to this arrangement, as evidenced by this
Agreement, whereby Insured (or Insured’s Beneficiary) is entitled to receive a
benefit.



1.9
Policy(ies). The term “Policy(ies)” shall mean that life insurance policy (or
those policies) referenced on page 1 under the heading “Insurer/Policy” and made
part of this Agreement by and between the Bank and the Insured.



1.10
SERP Agreement. The term “SERP Agreement” shall mean Second Amended and Restated
Executive Supplemental Compensation Agreement by and between the Bank and the
Insured, effective as of May 27, 2009, and as amended thereafter.



1.11
Separation From Service. The term “Separation from Service” (or “Separates From
Service”) shall be read and interpreted consistent with Code Section 409A and
any future notices or guidance related thereto. In addition, for the purposes of
this Agreement, Insured shall experience a Separation From Service only upon
separating as an executive of the Bank and a director on the Board, as
applicable.


2







--------------------------------------------------------------------------------





2.
POLICY(IES) TITLE AND OWNERSHIP.



Title and ownership of the Policy(ies) shall reside in the Bank for its use and
for the use of the Insured all in accordance with this Agreement. The Bank, in
its sole discretion, may surrender or terminate the Policy(ies) at any time and
for any reason. Where the Bank and the Insured (or assignee, with the consent of
the Insured) mutually agree to exercise the right to increase the coverage under
the subject Policy(ies), then, in such event, the rights, duties and benefits of
the parties to such increased coverage shall continue to be subject to the terms
of this Agreement.


The Bank (or the trustee, in the event of the establishment of a Rabbi Trust, at
the direction of the Bank) may sell, surrender or transfer ownership of the
Policy to the Insurer or any third party, provided that, in the event of any
such sale, surrender or transfer prior to termination of this Agreement, the
Bank (or Trustee) replaces the Policy with a life insurance policy or policies
on the life of the Insured providing death benefits that are at least as much as
that of the Policy being replaced. The rights, duties and benefits of the Bank,
the Insured or the trustee with respect to any such replacement policy shall be
subject to the terms of this Agreement. At the request of the Bank, the Insured
shall take any and all actions that the Bank determines may be reasonably
necessary for the sale, surrender or transfer of the Policy, the issuance of a
replacement policy(ies), and subjecting the replacement policy(ies) to the terms
of this Agreement.


3.
BENEFICIARY DESIGNATION RIGHTS.



The Insured (or assignee) shall have the right and power to designate a
“Beneficiary” or “Beneficiaries” to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.


A divorce will automatically revoke the portion of a Beneficiary Designation
Form designating the former spouse as a Beneficiary. The former spouse will be a
Beneficiary under this Agreement only if a new such Beneficiary Designation Form
naming the former spouse as a Beneficiary is filed after the date the
dissolution decree is entered.



3







--------------------------------------------------------------------------------



4.    PREMIUM PAYMENT METHOD.


Subject to the Bank’s absolute right to surrender or terminate the Policy(ies)
at any time and for any reason, the Bank shall pay the premium required for each
Policy as it becomes due.


5.
TAXABLE BENEFIT.



Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank will report to
the Insured the amount of imputed income each year on Form W-2 or its
equivalent. At the end of each calendar year, the Bank shall pay to the Insured
an amount equal to an estimate of all federal and state income taxes incurred by
Insured as a result of the taxable benefit under this Paragraph (the
"Reimbursement"). If it is anticipated that, as a result of any Reimbursement
payments made to Insured, Insured will incur additional tax liability, then the
Bank shall provide an additional Reimbursement payment to Insured to offset any
additional tax liability ("Double Reimbursement"). This Double Reimbursement
shall be paid by the Bank to the Insured at the same time as the Reimbursement
payment is made.


6.
DIVISION OF DEATH PROCEEDS.



Subject to Paragraphs 7 and 9 herein, the division of the death proceeds of the
Policy(ies) is as follows:


A.
In the event Insured has not yet Separated From Service at the time of death,
then, upon the death of Insured, Insured’s Beneficiary(ies) shall be entitled to
receive an amount calculated as below. Furthermore, for the purposes of this
Paragraph 6A(i), the capitalized terms shall be defined and have the same
meaning as in the SERP Agreement. Subject to the forgoing, the amount to be
received by Insured’s Beneficiary(ies) in the event of Insured’s death prior to
Separating From service shall be determined as follows:



(i)
Step 1: Determine the greater of: four million, six hundred thirty three
thousand, six hundred fifty dollars ($4,633,650.00) or ten (10) times the annual
Supplemental Retirement Benefit provided by the SERP at Normal Retirement Age
(assuming that if death occurs before the Normal Retirement Age, Insured’s Base
Salary will continue to increase annually at a rate of three 3% on the
anniversary of Insured’s date of hire until such time as Insured would have
attained Normal Retirement Age).



(ii)
Step 2: From the amount determined above in Step 1, subtract One Million, Five
Hundred Seventeen Thousand, Three Hundred Sixty-


4







--------------------------------------------------------------------------------



Eight Dollars ($1,517,368). The difference shall be the death benefit received
by Insured’s Beneficiary(ies) pursuant to this Agreement.


B.
Should the Insured Separate From Service for any reason other than death (the
circumstances of which are governed by Paragraph 6A), then neither the Insured
nor the Insured’s Beneficiary shall be entitled to receive any amount of the
Policy(ies) proceeds pursuant to this Agreement.



C.
The Bank may select which Policy(ies) shall be used to pay benefits due under
this Agreement.



D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.



E.
Any refund of unearned premium as provided in any Policy(ies) shall be paid to
the Bank.



7.
ACCELERATED BENEFIT IN THE EVENT OF TERMINAL OR CHRONIC ILLNESS (AS APPLICABLE)
AND DIVISION OF CASH SURRENDER VALUE OF THE POLICY(IES).

    
Provided Insured’s right to receive benefits under this Agreement has not
terminated pursuant to the provisions of Paragraph 9 herein, and provided the
Policy(ies) provides for such option through an accelerated benefit or living
benefit rider (i.e., generally requiring that the Insured is either terminally
or chronically ill), Insured shall have the right to request, in writing, the
full amount to which he is entitled under this Agreement, and subject to any
further limitation on dollar amounts imposed by the Policy(ies). Any Accelerated
Benefit paid to the Insured hereunder shall be deducted from any amounts to
which Insured or his Beneficiary is (or may be) entitled pursuant to the
provisions of Paragraph 6 above. Neither Bank nor Corrigan & Company (PFIS) make
any representations or warranties about the tax consequences of such a request
for accelerated or living benefits. Should the Insured request and receive an
Accelerated Benefit in an amount equal to the amount he is (or may be) entitled
to receive pursuant to the terms of Paragraph 7 above, then this Agreement shall
terminate as stated in Paragraph 9 and neither Insured nor Insured’s Beneficiary
shall be entitled to receive any further amounts under this Agreement.


In addition, and subject to the forgoing, at all times prior to the Insured’s
death, the Bank shall be entitled to an amount equal to the Policy(ies)’s cash
value, as that term is defined in the Policy(ies) contract, less any Policy
loans, accelerated benefits and unpaid interest or cash withdrawals previously
incurred by the Bank and any applicable surrender charges. Such cash value shall
be determined as of the date of surrender or death as the case may be.



5







--------------------------------------------------------------------------------



8.
RIGHTS OF PARTIES WHERE POLICY(IES) ENDOWMENT OR ANNUITY ELECTION EXISTS.



In the event the Policy(ies) involves an endowment or annuity element, the
Bank’s right and interest in any endowment proceeds or annuity benefits, on
expiration of the deferment period, shall be determined under the provisions of
this Agreement by regarding such endowment proceeds or the commuted value of
such annuity benefits as the Policy’s cash value. Such endowment proceeds or
annuity benefits shall be considered to be like death proceeds for the purposes
of division under this Agreement.


9.
TERMINATION OF AGREEMENT.



This Agreement shall terminate upon Insured’s Separation From Service, upon the
mutual written agreement of the Bank and the Insured, or upon distribution of
the death benefit proceeds in accordance with Paragraph 6 above. In addition,
this Agreement shall also terminate in the event Insured requests and receives
an Accelerated Benefit in an amount equal to the amount he is (or may be)
entitled to receive pursuant to the provisions of Paragraph 7 above.


10.
INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS.



The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject Policy(ies) nor any rights, options, privileges or duties created under
this Agreement.


11.
AGREEMENT BINDING UPON THE PARTIES.



This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.



6







--------------------------------------------------------------------------------



12.
ADMINISTRATIVE AND CLAIMS PROVISIONS.



The following provisions are part of this Agreement and are intended to meet the
requirements of ERISA (when required):


A.    Named Fiduciary and Plan Administrator.


The Named Fiduciary and Plan Administrator (hereinafter “Administrator) of this
Endorsement Method Split Dollar Agreement shall be the Board of Directors of the
Bank. The Administrator may designate a replacement Administrator at any time,
or may delegate to others certain responsibilities, including the employment of
advisors and the delegation of any ministerial duties to qualified individuals.


B.
Dispute Over Benefits.

In the event a dispute arises over the benefits under this plan and benefits are
not paid to the Insured (or to the Insured’s beneficiary[ies], if applicable)
and such Claimants feel they are entitled to receive such benefits, then a
written claim must be made to the Administrator named above in accordance with
the following procedures:
    
(i)
Written Claim. Claimant may file a written request for such benefit to the
Administrator.



(ii)
Claim Decision. Upon receipt of such claim, the Administrator shall respond to
such Claimant within ninety (90) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days for reasonable cause by notifying Claimant in
writing, prior to the end of the initial ninety (90) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.



If the claim is denied in whole or in part, the Administrator shall notify
Claimant in writing of such denial. The Administrator shall write the
notification in a manner calculated to be understood by Claimant. The
notification shall set forth:
(a)
The specific reasons for the denial;

(b)
The specific reference to pertinent provisions of the Agreement on which the
denial is based;

(c)
A description of any additional information or material necessary for Claimant
to perfect the claim and an explanation of why such material or information is
necessary;


7







--------------------------------------------------------------------------------



(d)
Appropriate information as to the steps to be taken if Claimant wishes to submit
the claim for review and the time limits applicable to such procedures; and

(e)
A statement of Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



(iii).
Request for Review. Within sixty (60) days after receiving notice from the
Administrator that a claim has been denied (in part or all of the claim), then
Claimant (or their duly authorized representative) may file with the
Administrator, a written request for a review of the denial of the claim.



Claimant (or his duly authorized representative) shall then have the opportunity
to submit written comments, documents, records and other information relating to
the claim. The Administrator shall also provide Claimant, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to Claimant’s
claim for benefits.


(iv).
Decision on Review. The Administrator shall respond in writing to such Claimant
within sixty (60) days after receiving the request for review. If the
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The notice of extension must set forth the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision.



In considering the review, the Administrator shall take into account all
materials and information Claimant submits relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.


The Administrator shall notify Claimant in writing of its decision on review.
The Administrator shall write the notification in a manner calculated to be
understood by Claimant. The notification shall set forth:


(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based;


8







--------------------------------------------------------------------------------



(c)
A statement that Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to Claimant’s
claim for benefits; and

(d)
A statement of Claimant’s right to bring a civil action under ERISA Section
502(a).



(v)
Special Timing and Rules for Disability Claims. In the event a claim above is a
claim for disability benefits, then the applicable time periods for notifying
Claimants regarding benefit determinations shall be reduced as required by 29
CFR 2560.503-1. Thus, the Administrator shall provide notice to Claimant, within
a reasonable period of time, but not later than forty five (45) days after
receipt of the claim. This period may be extended by up to thirty (30) days,
provided that the Administrator both determines that such an extension is
necessary due to matters beyond the control of the plan and notifies Claimant,
prior to the expiration of the initial forty five (45) day period, of the
circumstances requiring the extension of time and the date by which the plan
expects to render a decision. If, prior to the end of the first thirty (30) day
extension period, the Administrator determines that, due to matters beyond the
control of the plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
thirty (30) days, provided that the Administrator notifies Claimant, prior to
the expiration of the first thirty (30) day extension period, of the
circumstances requiring the extension and the date as of which the plan expects
to render a decision. In the case of any extension under this paragraph, the
notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the Claimant shall be afforded at least forty five (45) days within which to
provide the specified information. In addition to complying with such timing
rules, a claim under this paragraph shall comply with all procedural
requirements under ERISA.



13.    GENDER.


Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

9







--------------------------------------------------------------------------------



14.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT.



The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the Policy(ies)
provisions shall fully discharge the Insurer from any and all liability.


15.    SEVERABILITY AND INTERPRETATION.


If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.


16.    APPLICABLE LAW.


The laws of the State of Washington shall govern the validity and interpretation
of this Agreement.


17.
EFFECT OF THE LIFE INSURANCE POLICY’S CONTESTABILITY CLAUSES.



The parties herein understand and agree that the payment of the benefits
provided herein are subject to the Policy’s(ies’) suicide and contestability
clauses and other such clauses, and if such clauses preclude the Insurer from
paying the full death proceeds, then, in such event, no death benefits of
whatever nature shall be payable to Insured’s (or Insured’s Assignee’s)
Beneficiary under this Endorsement Method Split Dollar Agreement.


This Agreement shall be effective as of the date first set forth above.


COLUMBIA STATE BANK


By:
/s/ William T. Weyerhaeuser, Chairman
 
By:
/s/ MELANIE J. DRESSEL
 
Signature & Title
 
 
 Insured
 
 
 
 
 
Date:
October 30, 2015
 
Date:
October 30, 2015
 
 
 
 
 








10





